Title: John Wayles Eppes to Thomas Jefferson, 15 May 1819
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Mill Brook May 15. 1819.
          
          I forward to you the Whin seed—Its being in the pod caused me to make a considerable mistake in the quantity—It was gathered last october 12 month and may possibly from its age  not come up well—During the present autumn I will have some seed gathered for you—
          I found the road from Canton very bad in consequence of the rain and being much cut by waggons. I was longer from Canton home than from Monticello to Canton—I noticed the road particularly and think it must be at least 28. miles. I feel so confident that a nearer and better rout may be found by Scots ferry that at some leisure time during the summer I will view the road—If I can find a rout which will bring us within a days drive of Monticello we might calculate frequently on having the pleasure of your company on your trips to Bedford—
          It would be difficult for me to describe the feelings with which I dwell on my late visit to Monticello—The dread that my long absence might be attributed to change of feeling on my part has embittered many hours of my existence during the last eight years—They are passed never more to return and the prospect of renewed intercourse with yourself and family seems to have restored links to the chain of my destiny which my heart had long been accustomed to consider as lost for ever. Pardon this jargon for such it must appear to you—a mind like yours accustomed to view every thing through the calm medium of reason ought not to be subjected to the task of perusing the irregular sallies of feeling.
          
            Present me affectionately to the family and accept for yourself every wish
             from yours sincerely
            Jno: W: Eppes
          
        